OPINION OF THE COURT
PER CURIAM.
This is an appeal of the trial court’s order granting defendant’s Motion to Quash Arrest. The State Attorney subsequently filed an information alleging a good faith prosecution based on the taking of sworn testimony. This court is unable to find any legal basis whatsoever for the remedy sought by the defendant and ordered by the trial court. Perry v. State, 478 So.2d 494 (Fla. 5th DCA 1985); State v. Spencer, 443 So.2d 1086 (Fla. 3d DCA 1984).
In addition the record shows ample probable cause for the officers to believe that a felony was taking place. State v. Cromartie, 419 SO.2d 757 (Fla. 1st DCA 1982).
Reversed and remanded for trial.